The Honorable Tom Courtway State Representative P.O. Box 56 Conway, Arkansas 72033
Dear Representative Courtway:
You have requested an Attorney General opinion on the following question:
  Under the Arkansas Motor Vehicle Commission Act,1 must an out-of-state bus dealer/distributor comply with all of the licensing requirements and all other requirements (such as the establishment of an in-state facility) placed upon an Arkansas-licensed bus dealer/distributor?
It is my opinion that all bus dealers/distributors, whether domestic or foreign entities, must comply with the licensing and other requirements of the Arkansas Motor Vehicle Commission Act [A.C.A. § 23-112-101 etseq.].
I base this conclusion on the plain and unambiguous language of the Act itself. It states:
  (a) (1) It shall be unlawful for any person to engage in business as, or serve in the capacity of, or act as a new motor vehicle dealer, motor vehicle salesman, motor vehicle lessor, manufacturer, distributor, factory branch or division, distributor branch or division, factory representative, or distributor representative, second-state manufacturer or converter, as such, in this state without first obtaining a license therefor as provided in this chapter, regardless of whether or not the person maintains or has a place of business in this state.
A.C.A. § 23-112-301(a)(1).
The terms "motor vehicle dealer" and "motor vehicle distributor," as used in the above-quoted statute, are defined in the same set of statutes to include "any person engaged in the business of selling, offering to sell, soliciting, or advertising the sale of commercial buses, school buses, or other multipassenger motor vehicles, or possessing them for the purpose of resale." See A.C.A. § 23-112-103(2) and (9).
These sections of the Act are unambiguous. One of the most fundamental rules of statutory interpretation, stated often by the Arkansas Supreme Court, is that unambiguous statutory language should be interpreted just as it reads. See, e.g., Leathers v. Cotton, 332 Ark. 49, 961 S.W.2d 49
(1998). The above-quoted sections of the Arkansas Motor Vehicle Commission Act indicate very clearly that all bus dealers and distributors are required to obtain licenses as required by the Act, regardless of whether they maintain an in-state facility, and are subject to all of the requirements of licensees, as set forth in the Act.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 Your correspondence actually referred to "the Arkansas Motor Vehicle Act." Because there is no Act by this name, I presume that you are referring to the Arkansas Motor Vehicle Commission Act, codified at A.C.A. § 23-112-101 et seq.